      Case 5:18-cv-00082-JKP-ESC Document 113 Filed 07/29/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


MR. LUIS RANGEL, SETH ADOMAKO,        §
CHRISTINA CABELLO, ELISABETH          §
NGUYEN, JOSE SANCHEZ, CHRISTAL        §             SA-18-CV-00082-JKP
TURNER, MELISSA WILSON, MARTIN        §
OLOYEDE, NATHALIE YEKA,               §
TRISTEN WILSON, TERRELL WHITE,        §
DAVID W. JESSOP, DENAIRIUS            §
ROBINSONII, EMRAN ALHYASAT,           §
TERESA ANAYA, TIFFANY BROWN,          §
MED CULLINS, KEVIN D. EARLS,          §
TYHESSIA ELLIS, CRYSTAL               §
HAYDEN, RHONDA JAMES,                 §
EMMANUEL MAKARI, CHRISTOPHER
MARTIN, CATHERINE MCCARTY,
ROSHAWN SAMPSON, VICTOR
SEKGANTSO, MARK DAVIS,
CANDACE D. SMITH, LATASHA
SOLOMON, ALAN TA, GEORGE VAN-
LARE, SAUL VEGA, ROSALINDA A
VELA ESCOBAR, JUSTIN WIGGINS,
PATRICK ACHEAMPONG, JOANNA
AGUILERA, SHAWN J. AUSTIN,
KINNEY BARCUCH, YOUNGHEE
BERMINGHAM, NINA BURNS,
CHRISTIAN BURROW, MIKE DEAN,
FRANKIE EARLYJR., SHARONDA
FORD, JAYSON FOX, COURTNEY
FRAZIER, JENNIFER GAILLEY, RYAN
GRIZZLE, JEREMY HENGY, LISA
HOWARD, NATHANIEL JONES,
DERRICK KEITH, PROSPER
KISWAGA, NORMA MARTINEZ-
CANTU, KASANDRA MCGHEE,
GODFREY MOMANYI, MICHELLE
ORR, LAWRENCE OWONIKOKO,
ANDRES SALAZAR, KIMBERLY
SEARCY, LACHANNA SNEED, SCOTT
SULLIVAN, JULIO VALENCIA,
MIRANDA VAN COLEN, EDWARD
WATTS, WAYNE CARL WILLIAMS,
SEAN WILLIAMS, GLADYS
BERISTAIN, WILLIE GARRET,
RICHARD SHAW, TREVOR REED,
HEATHER MICHELLE EMMONS,

               Plaintiffs,
vs.

                                      1
      Case 5:18-cv-00082-JKP-ESC Document 113 Filed 07/29/20 Page 2 of 3




ADTALEM GLOBAL EDUCATION,
INC., FORMERLY KNOWN AS DEVRY
EDUCATION GROUP, INC.; AND
DEVRY UNIVERSITY, INC.,

                   Defendants.

                                              ORDER

       Before the Court in the above-styled cause of action is Plaintiffs’ Motion to Strike

Defendants’ General Objections and to Compel Defendants to Respond Fully to Plaintiffs’ First

and Second Requests for Production [#105]. By their motion, Plaintiffs ask the Court to strike

certain general objections asserted by Defendants in their responses to Plaintiffs’ first and second

requests for production and to compel Defendants to more fully respond. The Court held a

hearing on the motion on July 27, 2020, at which counsel for Plaintiffs and Defendants appeared

telephonically. Before the hearing, the parties filed a joint advisory, which clarified what

remains in dispute after the parties conferred.

       There are four objections that Plaintiffs continue to challenge as improper general

objections: (No. 1) objection to Plaintiffs seeking information that is unrelated to DeVry but

related to other Adtalem institutions not at issue in this case; (No. 2) objection to Plaintiffs

seeking information outside the time period from January 1, 2008 to December 13, 2014 (the

time period when all Plaintiffs enrolled in DeVry and would have relied on any advertising

materials at issue in this action); (No. 3) objection to Plaintiffs seeking information that relates to

DeVry locations outside of the state of Texas, as all Plaintiffs are Texas residents; and (No. 8)

objection to Plaintiffs seeking information protected against disclosure due to various rights of

privacy, including those protected by the Family Educational Rights and Privacy Act (“FERPA”)

and the Health Insurance Portability and Accountability Act (“HIPAA”).



                                                  2
      Case 5:18-cv-00082-JKP-ESC Document 113 Filed 07/29/20 Page 3 of 3




       After considering the parties’ filings and oral arguments, as well as the governing law,

the Court provided certain oral rulings, which it now memorializes with this written Order. For

the reasons stated at the hearing, the Court will order Defendants to file amended responses

within 10 days that clarify which of the objections at issue they are invoking with respect to each

request for production and indicating the categories of documents that are being produced versus

withheld. If issues remain in dispute despite the amendments, the parties should file an advisory

indicating the same and the Court will set Plaintiffs’ motion for a second hearing. If the Court

does not receive any advisory, Plaintiffs’ motion will be dismissed as moot.

       IT IS THEREFORE ORDERED that Defendants serve but not file amended responses

to Plaintiffs’ first and second requests for production on or before August 7, 2020.

       IT IS FURTHER ORDERED that, if issues remain in dispute despite the amendments,

that the parties file a joint advisory on or before August 11, 2020 indicating the same and the

Court will set Plaintiffs’ motion for an additional hearing.

       SIGNED this 29th day of July, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
